Citation Nr: 1446782	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for mild degenerative joint disease of the lumbar spine, to include as secondary to service-connected residuals of a left ankle fracture, and, if so, whether service connection for a back disorder is warranted.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right knee mild degenerative arthritis, to include as secondary to service-connected residuals of a left ankle fracture, and, if so, whether service connection for a right knee disorder is warranted.  

3.  Entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  At such time, additional VA treatment records were associated with the Veteran's file and he waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly associated evidence.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the September 2013 hearing transcript and VA treatment records dated through August 2013, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file does not contain any documents at this time.  

The reopened issues of entitlement to service connection for back and right knee disorders and entitlement to an increased rating for residuals of a left ankle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final April 2007 decision, the RO denied to service connection for mild degenerative joint disease of the lumbar spine and right knee mild degenerative arthritis, to include as secondary to residuals of a left ankle fracture.  

2.  Evidence added to the record since the final April 2007 RO decision is not cumulative or redundant of the evidence of record at the time of the final decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for mild degenerative joint disease of the lumbar spine and right knee mild degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The April 2007 decision that denied service connection for mild degenerative joint disease of the lumbar spine and right knee mild degenerative arthritis, to include as secondary to residuals of a left ankle fracture, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006) [(2013)].  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for mild degenerative joint disease of the lumbar spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for right knee mild degenerative arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for mild degenerative joint disease of the lumbar spine and right knee mild degenerative arthritis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

By way of background, VA received the Veteran's original claims of entitlement to service connection for lumbar spine and right knee disorders as secondary to his service-connected left ankle disability in October 2006.  In an April 2007 rating decision, the RO denied the Veteran's claims.  At the time of such rating decision, the evidence of record included the Veteran's service treatment records, post-service VA treatment records, a January 2007 VA examination report, and statements from the Veteran.  The RO noted that the Veteran's service treatment records were negative for symptoms, treatment, or diagnoses referable to his back and/or right knee.  Additionally, the RO relied on the January 2007 VA examination in which the examiner found that the Veteran's back and right knee conditions were not related to his left ankle disability.  Therefore, the RO denied the Veteran's claims as the evidence did not show that such disorders were related to his service-connected left ankle disability or were incurred during military service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In April 2007, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claims of entitlement to service connection for mild degenerative joint disease of the lumbar spine and right knee mild degenerative arthritis was received until January 2011, when VA received his application to reopen such claims.  Therefore, the April 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for mild degenerative joint disease of the lumbar spine and right knee mild degenerative arthritis was received prior to the expiration of the appeal period stemming from the April 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the April 2007 rating decision includes VA treatment records dated through August 2013, hearing testimony and statements from the Veteran, and a March 2011 VA examination report.  In this regard, such VA examination noted antalgic gait due to the Veteran's service-connected left ankle injury.  The Veteran's back and right knee claims were denied in April 2007 due, in part, to a January 2007 VA examination, which reported that there was little to no antalgia of the left ankle and therefore no alteration of body mechanics of the lumbar spine.  Furthermore, a VA treatment record dated in October 2011 noted that the Veteran's low back pain and right knee pain were quite possibly secondary to chronic pain and gait change from his left ankle.  It was noted that the Veteran had increased right knee pain due to a compensating gait with left ankle injury.  In his March 2012 substantive appeal, the Veteran noted that his right knee and back were affected by the way he walked to protect his left ankle.  He further noted that he was kicked by a cow in the right knee twenty-five years prior for which he was given a cortisone shot and the knee healed.  Such a statement was in response to the January 2007 VA examination that found that the Veteran's right knee disability was due to this incident and not related to his left ankle injury, which was relied upon by the RO in the April 2007 rating decision. 

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claims.  Specifically, the newly received evidence indicates that the Veteran's back and right knee disorders may be related to his service-connected left ankle disability.  As the Veteran's claims for service connection for mild degenerative joint disease of the lumbar spine and right knee mild degenerative arthritis were previously denied based on a lack of evidence showing a relationship between such disorders and the Veteran's service-connected left ankle disability, and the newly received evidence addresses such a relationship, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claims and raising a reasonable possibility of substantiating such claims, the Board finds that new and material evidence has been received.  Accordingly, the claims of entitlement to service connection for mild degenerative joint disease of the lumbar spine and right knee mild degenerative arthritis are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for mild degenerative joint disease of the lumbar spine is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for right knee mild degenerative arthritis is reopened.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened service connection claims, as well as his increased rating claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims of entitlement to service connection back and right knee disorders as secondary to his service-connected left ankle disability, the Board finds that the AOJ did not provide proper VCAA notice regarding secondary service connection.  While a VCAA letter was provided to the Veteran in February 2011 that listed the issues of entitlement to service connection for back and right knee disorders, it did not provide him with the information and evidence necessary to substantiate his claims on a secondary basis, as claimed.  Therefore, such should be accomplished on remand.  

Additionally, the Board finds that the Veteran should be afforded a new VA examination in light of the evidence of record suggesting a possible relationship between his claimed back and right knee disorders and his service-connected left ankle disability.  In this regard, the Board notes that, since the January 2007 VA examination, in which the examiner opined that there was little to no antalgia of the left ankle and no alteration of body mechanics of the lumbar spine, the evidence of record establishes that the Veteran does have an antalgic gait, as noted in the March 2011 VA examination.  Furthermore, the January 2007 VA examiner did not address whether the Veteran's left ankle disability had an impact on his right knee disorder, noting only that the latter disorder was the result of an injury incurred when the Veteran was kicked by a cow.  The Board also notes that October 2011 VA treatment records indicated that the Veteran's back and right knee disorders are possibly related to chronic pain and gait change caused by his left ankle disability and that his right knee pain was due to a compensating gait.  Thus, the Board finds that remand is necessary to afford the Veteran a new VA examination addressing whether the Veteran's back and right knee disorders are related to his service-connected left ankle disability.  

With respect to the Veteran's claim of entitlement to an increased rating for service-connected residuals of a left ankle fracture, the Board finds that remand is necessary to obtain private physical therapy records.  In this regard, the March 2011 VA examination report noted that the Veteran was currently undergoing physical therapy.  Additionally, the Veteran testified at the September 2013 hearing that he had undergone physical therapy for his left ankle within the last twelve months.  Thus, on remand, records of this treatment should be obtained and associated with the claims file.  Furthermore, the record reflects that the Veteran receives treatment through the VA facilities in Lexington and Somerset, Kentucky, for his disorders.  Therefore, updated treatment records dated from August 2013 to the present should be obtained on remand.

The Board notes that the Veteran was most recently afforded a VA examination to determine the severity of his left ankle disability in March 2011.  Therefore, after receiving any updated treatment records referable to such disability, the AOJ should review the record and conduct any additionally indicated development, to include affording the Veteran a contemporaneous VA examination, deemed necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice with respect to the secondary aspect of his claims of entitlement to service connection for back and right knee disorders as secondary to service-connected residuals of a left ankle fracture.  

2.  Request that the Veteran identify any outstanding private treatment records relevant to his claim for an increased rating for residuals of a left ankle fracture and provide any necessary authorization forms for such records, to specifically include physical therapy records from 2011 and 2012.  After receiving any necessary authorization forms, the AOJ should obtain all identified records, to include the aforementioned private treatment records.  All reasonable attempts should be made to obtain any identified records and noted in the claims file, to include following the procedures set forth in 38 C.F.R. § 3.159.   For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

3.  Obtain VA treatment records from the Lexington and Somerset facilities dated from August 2013 to the present referable to the Veteran's left ankle, back, and right knee disorders.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above development and all outstanding records have been associated with the record, schedule the Veteran an appropriate VA examination to determine the nature and etiology of his back and right knee disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

The examiner is asked to furnish an opinion with respect to the following questions: 

(A)  The examiner should identify all current disorders of the Veteran's back and right knee.  

(B)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disorder was caused by OR aggravated (permanently increased in severity) by the Veteran's service-connected residuals of a left ankle fracture, to include an antalgic or compensating gait due to pain.  

(C)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee disorder was caused by OR aggravated (permanently increased in severity) by the Veteran's service-connected residuals of a left ankle fracture, to include an antalgic or compensating gait due to pain.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

5.  After receiving any updated treatment records referable to the Veteran's left ankle disability, the AOJ should review the record and conduct any additionally indicated development, to include affording the Veteran a contemporaneous VA examination, deemed necessary to decide the claim.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


